Citation Nr: 1003623	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression, as secondary to service-
connected diabetes mellitus with erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Indianapolis, Indiana.

In August 2009 the Board remanded this case in order to 
afford the Veteran with a hearing before a member of the 
Board.  The Veteran testified at a video conference hearing 
held during November 2009 at the RO before the undersigned.  
The case has now been returned to the Board for further 
consideration of the appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has depression caused or 
aggravated by his service-connected diabetes mellitus type 2, 
to include the underlying symptoms of that disability such as 
erectile dysfunction.  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

The Veteran was afforded a VA examination in September 2004.  
He was diagnosed as having dysthymic disorder.  As to the 
question of secondary service connection, the examiner opined 
that it was doubtful that the Veteran's diabetes mellitus was 
causing his depression.  However, he added that the 
depression might be triggered by the Veteran's diabetes.  He 
did not elaborate.  It is therefore unclear as to whether the 
examiner believed that the Veteran's diabetes mellitus, or 
any associated symptoms/complications such erectile 
dysfunction, hypertension, or peripheral neuropathy, 
individually or together, was aggravating his depression.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
To that end, the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  A remand is therefore needed 
in order to obtain another psychiatric examination of the 
Veteran and a further opinion as to whether or not the 
Veteran's service-connected diabetes mellitus type 2 with 
erectile dysfunction caused or aggravated an acquired 
psychiatric disability, including depression.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology, 
nature, and severity of any current 
psychiatric disability, including 
depression.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should note that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests should be accomplished.  
The Veteran's complaints should be 
recorded in full. 

The examiner should then provide 
an opinion, with supporting 
rationale, as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that: 

a.  The Veteran's diabetes 
mellitus, to include any 
underlying symptoms/complications 
or combination of 
symptoms/complications, caused or 
aggravated his psychiatric 
disability (depression).  In so 
doing, the examiner should 
address whether or not the 
debilitating affects of the 
Veteran's diabetes mellitus and 
underlying symptoms/complications 
has caused or aggravated his 
depression.

b.  If it is determined that 
aggravation beyond the natural 
progress of disorders exists, the 
examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of 
severity of symptoms due to 
service connected aggravation.  

c.  If no such relationship 
between the Veteran's diabetes 
mellitus and depression is found, 
the examiner should opine as to 
whether the Veteran's current 
acquired psychiatric disability 
(depression) is related to 
military service or any event 
that occurred therein.  

All conclusion(s) reached should be 
supported by a rationale.  If the 
examiner cannot supply an opinion without 
resorting to mere speculation, he or she 
should state such and provide rationale 
for the same.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

